DETAILED ACTION
Status of the Claims
	Claims 1-19 are pending in the instant application. Claims 5 and 7-17 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-4, 6, 18 and 19 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election without traverse of Group I drawn to composition(s) of matter, currently claims 1-6, 18 and 19 in the reply filed on 08/25/2022 is acknowledged.
	The species election was completed via email as the reply filed 08/25/2022 was incomplete. Applicants have elected the following species in the reply email dated 10/11/2022 (attached): (a)(i) polyphosphazene backbone, (a)(ii) hydrophobic amino acids is L-isoleucine, (a)(iii) hydrophilic polymers is α-Amino-ω-Methoxy-Poly(ethylene glycol), (a)(iv) is beta-cyclodextrin; (b)(i) a species of physiologically active material is a protein which is intelukin-2, (b)(ii) polyethylene glycol linker, (b)(iii) and (b)(iv) is the guest molecule Adamantine.
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 5 and 7-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2022 and 10/11/2022.
Priority
	The U.S. effective filing date has been determined to be 06/19/2020, the filing date of the instant application. Applicant's claim for a foreign priority date of, 06/19/2019, the filing date of document Republic of Korea 10-2019-0073071, is acknowledged, however no English translation of this document has been provided so that the examiner can verify proper written description support of the instant claim(s) therein. Accordingly, foreign priority to this document is cannot be afforded at this time.
Information Disclosure Statement
	The information disclosure statements submitted on 06/19/2020; 02/02/2021; and 08/05/2021 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Objections
	Claim 1 is objected to because of the following informalities:  Claim 1 recites “beta-cyclodextrin (β-cyclodextrin; β-CD)” in line 3. However, the claims never use the abbreviations in parentheses - “(β-cyclodextrin; β-CD)” - but rather state beta-cyclodextrin throughout. Therefore the abbreviations in parentheses - “(β-cyclodextrin; β-CD)” - should be deleted as extraneous.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-4, 6, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Scope of the Claimed Invention:
	Applicant claims a hydrogel inclusion complex comprising a thermosensitive poly(phosphazene) to which a plurality of hydrophobic amino acids, hydrophilic polymers, and beta-cyclodextrin as a host molecule are substituted; and a physiologically active material linked directly or via linker to one or more molecules, as a guest molecule, selected from the group consisting of adamantine […], wherein the guest molecule is conjugated to all or part of the beta-cyclodextrin by inclusion of the guest molecule into the beta-cyclodextrin via a host-guest interaction (instant claim 1).
	The scope of the “guest molecule” is unclear, however, if you read the claim as written the “physiologically active material” is liked “as a guest molecule” to adamantine which is not consistent with the written description in the as-filed Application.
	Additionally, the instant Specification contrasts “conjugation” with “host-guest interaction” such that the scope of the limitation “the guest molecule is conjugated to all or part of the beta-cyclodextrin by inclusion of the guest molecule into the beta-cyclodextrin via a host-guest interaction” is confusing. Specifically the instant Specification describes: “As compared with a conjugate system via covalent bonding, holding bioactive molecules through the host-guest interaction is more simple reproducible.” (p. 18, lines 4-7). Therefore, the claim limitation “the guest molecule is conjugated to all or part of the beta-cyclodextrin” suggest covalent bonding, and then continues “by inclusion of the guest molecule into the beta-cyclodextrin via a host-gust interaction” which is not a covalent bond.
	Taken together the above limitations (bold text) in claim 1 render the scope confusing and the examiner has to turn to the disclosure to understand the claimed invention.
Disclosure of the Prior Art:
	Davis et al. (“Cyclodextrin-based Pharmaceutics: Past, Present and Future,” 2004; NPG, Nature Reviews - Drug Discovery, Vol. 3, pp. 1023-1035) teaches that:
“These properties are responsible for their aqueous solubility and ability to encapsulate hydrophobic moieties within their cavities, and the incorporation of ‘guest’ molecules in CD inclusion complexes in aqueous media has been the basis for most pharmaceutical applications.” (see whole document, particularly, p. 1024, col. 1, and Figures 1-3).
Disclosure of the Instant Application:
	The instant Specification contrasts “conjugation” with “host-guest interaction” such that the scope of the limitation “the guest molecule is conjugated to all or part of the beta-cyclodextrin by inclusion of the guest molecule into the beta-cyclodextrin via a host-guest interaction” is confusing. Specifically the instant Specification describes: “As compared with a conjugate system via covalent bonding, holding bioactive molecules through the host-guest interaction is more simple reproducible.” (p. 18, lines 4-7).
Discussion:
	The as filed Application does not describe the “physiologically active material” is liked “as a guest molecule” to adamantine which is not consistent with the written description in the as-filed Application. Additionally, one of ordinary skill in the art would have considered a “molecule” as including the entire Protein-PEG-Adamantine, where it appears that Applicants are considering only the Adamantine portion of the molecule as a guest for the beta-cyclodextrin. Additionally, the as filed specification contrasts conjugation with concept of host/guest beta-cyclodextrin/Adamantine, where the as-filed specification does not describe covalent conjugation of the guest molecule to the beta-cyclodextrin.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4, 6, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “a hydrogel inclusion complex comprising a thermosensitive poly(phosphazene) to which a plurality of hydrophobic amino acids, hydrophilic polymers, and beta-cyclodextrin as a host molecule are substituted; and a physiologically active material linked directly or via linker to one or more molecules, as a guest molecule, selected from the group consisting of adamantine […], wherein the guest molecule is conjugated to all or part of the beta-cyclodextrin by inclusion of the guest molecule into the beta-cyclodextrin via a host-guest interaction (instant claim 1). It is unclear how exactly the phrase “as a guest molecule” limits the claimed subject matter and the scope of the “guest molecule” is in claim 1 is unclear because the term “molecule” would have been considered by those of ordinary skill in the art as the entire Protein-PEG-Adamantine molecule, rather than only the Adamantine portion. 
	Additionally, the instant Specification contrasts “conjugation” with “host-guest interaction” such that the scope of the limitation “the guest molecule is conjugated to all or part of the beta-cyclodextrin by inclusion of the guest molecule into the beta-cyclodextrin via a host-guest interaction” (instant claim 1, last two lines) is confusing. Specifically the instant Specification describes: “As compared with a conjugate system via covalent bonding, holding bioactive molecules through the host-guest interaction is more simple reproducible.” (p. 18, lines 4-7). Therefore, the claim limitation “the guest molecule is conjugated to all or part of the beta-cyclodextrin” suggest covalent bonding, and then continues “by inclusion of the guest molecule into the beta-cyclodextrin via a host-gust interaction” which is not a covalent bond.
	Claim 6 is rejected as being indefinite because the claim recites “polyethylene glycol (PEG), polyetherimide (PEI), or Polypropylene glycol (PPG) having a molecular weight of 200 Da to 5,000 Da” in lines 3-4. The claim is considered indefinite because it is unclear (1) what the limitation “having a molecular weight of 200 Da to 5,000 Da” (i.e. is this modifying just PPG or each of PEG, PEI and PPG?), and (2) polymers have different molecular weights, such as weight-average molecular weight, and it is not clear what “molecular weight” is being limited. Appropriate clarification is required.
	The remaining claims are rejected as depending from and doing nothing to clarify the issues raised in claim 1 and 6, as discussed above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SONG (US 2009/0047348; published February, 2009) in view of Ahn et al. (“Ion and pH Effect on the Lower Critical Solution Temperature Phase Behavior in Neutral and Acidic Poly(organophosphazene) Counterparts,” 2009, ACS; Langmuir, Vol. 25, pp. 2407-2418); Zhang et al. (“Preparation and Characterization of Novel Temperature Sensitive Poly(N-isopropylacrylamide-c-acryloyl beta-cyclodextrin) Hydrogels with Fast Shrinking Kinetics,” 2004, WILEY-VCH; Macromolecular Chemistry and Physics, Vol. 205, pp. 107-113); Bellocq et al. (“Transferrin-Containing, Cyclodextrin Polymer-Based Particles for Tumor-Targeted Gene Delivery,” 2003; ACS; Bioconjugate Chemistry, Vol. 14, pp. 1122-1132); and Goodson et al. (“Site-Directed PEGylation of Recombinant Interleukin-2 at its Glycosylation site,” 1990, NPG; Nature Biotechnology, Vol. 8, pp. 343-346).
Applicants Claims
	Applicant claims a hydrogel inclusion complex comprising a thermosensitive poly(phosphazene) to which a plurality of hydrophobic amino acids, hydrophilic polymers, and beta-cyclodextrin as a host molecule are substituted; and a physiologically active material linked directly or via linker to one or more molecules, as a guest molecule, selected from the group consisting of adamantine […], wherein the guest molecule is conjugated to all or part of the beta-cyclodextrin by inclusion of the guest molecule into the beta-cyclodextrin via a host-guest interaction (instant claim 1).
Applicants elected species: Applicants have elected the following species in the reply email dated 10/11/2022 (attached): (a)(i) polyphosphazene backbone, (a)(ii) hydrophobic amino acids is L-isoleucine, (a)(iii) hydrophilic polymers is α-Amino-ω-Methoxy-Poly(ethylene glycol), (a)(iv) is beta-cyclodextrin; (b)(i) a species of physiologically active material is a protein which is intelukin-2, (b)(ii) polyethylene glycol linker, (b)(iii) and (b)(iv) is the guest molecule Adamantine.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SONG teaches a biodegradable and thermosensitive poly(organophosphazene) hydrogels with a functional group and the use thereof for delivery of bioactive substances (see whole document, particularly the title and abstract). SONG teaches that: “The present invention relates to a biodegradable and thermo sensitive poly( organophosphazene) having a functional group and showing sol-gel phase transition depending on temperature change, a preparation method thereof, and a use thereof for delivery of bioactive substances.” ([0003]). 
	SONG teaches that: “An aqueous solution of a thermosensitive polymer hydrogel can maintain a sol-phase at a low temperature, and can be changed into a gel-phase by raising the temperature. Such sol-gel phase transition can occur reversibly. A thermosensitive polymer hydrogel has been considered as a useful delivery material of drugs for injection due to its advantage that the aqueous solution thereof can be easily mixed with therapeutic drugs. Therefore, it can be easily injected into a living body without any surgical operation, and when injected into a desired region of a living body, it forms a gel-phase with a three-dimensional structure at body temperature and is thereby capable of controlled and sustained release of a drug.”  ([0005]). SONG further teaches that: “It has been attempted to bind N-isopropylacrylamide, which is an exemplary thermosensitive polymer, an acrylic acid copolymer that acts as a functional group, and a hydrophilic drug through a direct chemical bond. However, there is still a problem in that the N-isopropylacrylamide and the acrylic acid copolymer, which bind with the drug, are cytotoxic and non-biodegradable.” ([0008]).
	SONG teaches that: “in order to solve the above problems, it is required to develop a novel poly(organophosphazene) that shows a sol-gel phase transition depending on a change of temperature and that has a functional group that is capable of binding with bioactive substances.” ([0010]).
	SONG teaches that: “The gelling temperature where the sol-gel phase transition occurs, gel solidity, and/or biodegradation rate of the poly( organophosphazene) of the present invention may be controlled by the kind of hydrophobic amino acid ester, the kind of amino acid, peptide, or depsipeptide that is capable of controlling the degradation rate, the kind of substituent with the functional group, the chain length of methoxy polyethylene glycol, the composition of all substituents, the molecular weight of the poly(organophosphazene ), the polydispersity index, the concentration of the poly( organophosphazene) solution, and the like. For example, as the content of the hydrophobic amino acid increases, the gelling temperature becomes lower. As the concentration of the poly(organophosphazene) solution increases, the gelling temperature becomes lower and the gel solidity increases. As the chain length of methoxy polyethylene glycol increases, the gelling temperature becomes higher and the gel solidity increases. The poly (organophosphazene) with depsipeptide ester shows a higher biodegradation rate compared with a poly(organophosphazene) without the depsipeptide ester. The poly(organophosphazene) with a carboxylic acid functional group shows a higher biodegradation rate compared with a poly(organophosphazene) without the carboxylic acid functional group.” ([0080]). SONG teaches the example including, as the hydrophobic amino acid ester, isoleucine and the hydrophilic polymer species aminomethoxy polyethylene glycol (p. 14, Example 2). SONG does not appear to specify the isoleucine is L-isoleucine and the aminomethoxy polyethylene glycol is α-amino-ω-methoxy poly(ethylene glycol), however the examiner cites Ahn et al. teaching the same subject matter and specifying that:

    PNG
    media_image1.png
    375
    701
    media_image1.png
    Greyscale

(p. 2408, col. 2)(instant claims 1, 6, 18; elected species of polyphosphazene substituted with the hydrophobic amino acids L-isoleucine, and the hydrophilic polymers α-Amino-ω-Methoxy-Poly(ethylene glycol)). Regarding the ratio of the hydrophobic amino acids, hydrophilic polymers and the beta-cyclodextrin, Ahn et al. clearly teaches varying the ratio of components (see, e.g., Table 1, and accompanying text). And, as discussed further below, Zhang et al. teaches including beta-cyclodextrin in a PNIPA temperature sensitive polymer at varying ratios. Therefore, one of ordinary skill in the art would have clearly been motivated to optimize the ratio of the three components to produce the best thermosensitive polymer hydrogel for drug delivery (instant claim 2).
	SONG teaches the inclusion of cyclodextrin as constituent R9 in the chemical formula 1a/b ([0051];  [0072], [0075]), and that: “To give a more detailed explanation for the structure of Chemical Formula 1, examples of substituents in the poly (organophosphazene )s with a functional group of the present invention are summarized in Table 1 below.” ([0076]). And further that:  “In another embodiment of the present invention, the functional groups may be introduced into the poly(organophosphazene) through various methods, e.g., by directly introducing a substituent with functional groups such as a hydroxyl, an amide, an amino, a thiol, or a carboxyl group on the side chain into the main chain, or introducing the amino acid ester or peptide ester substituent, wherein said functional group is protected with a protecting group, into the main chain of the polymer followed by removing the protecting group.” [emphasis added]([0077]; [0091]; [0101]; claims 1-2, and 15)(instant claims, 1, 18 and  19, cyclodextrin functional group).
	SONG teaches that “The bioactive substances, which are the objectives of the composition for delivery of bioactive substances of the present invention or which are contained in the bioactive substance delivery system of the present invention, may be any substances showing any profitable effect in vivo, for example one or more selected from the group consisting of drugs or treating cells. The drugs may be one or more selected from the group consisting of proteins, polypeptides, peptides, vaccines, genes, hormones, anti-cancer drugs, and angiogenesis inhibitors.” ([0109]). SONG further teaches that the proteins include the angiogenesis inhibitor inteleukin-2 (IL-2), among others ([110], [0115], claims 7 & 16)(instant claims 3-4, elected species of physiological active material).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SONG is that SONG does not expressly teach the inclusion of beta-cyclodextrin or the guest molecule composed of adamantine conjugated to PEG conjugated to IL-2 (i.e. AD-PEG-interleukin-2). 
	Zhang et al. teaches a novel thermosensitive poly(N-isopropylacrylamide-co-acryloyl beta-cyclodextrin) (P(NIPA-co-A-CD) hydrogels (see whole document), and particularly that: “Beta-Cyclodextrin (beta-CD) is a cyclic oligosaccharide with a polar hydrophilic outer shell and a relatively hydrophobic cavity. Based on the special ability to form inclusion complex compounds with many drug molecules, beta-CD might be an ideal carrier material for advanced drug delivery systems with time-controlled or rate-controlled release properties. Beta-cyclodextrin and delivery its derivatives have been widely used in drug delivery.” And “In this paper, a series of novel poly(N-isopropylacrylamide-co-acryloyl beta-cyclodextrin) (P(NIPA-co-A-CD)) hydrogels were prepared by copolymerization of NIPA, A-CD and crosslinker in water/1,4-dioxane as mixed solvent. The beta-CD component in the hydrogel is expected to increase the amount of the loaded drug by inclusion interaction and to prolong the releasing time.” [emphasis added](p. 108, col. 1, paragraph 3). Thus, it would have been prima facie obvious to include the beta-cyclodextrin component in the biodegradable and thermosensitive poly(organophosphazene) hydrogels for drug delivery of SONG in order to improve drug loading and to prolong the release time.
	Zhang et al. further teaches varying the ratio of the beta-cyclodextrin functional groups (Table 1, and accompanying text). Thus, it would have been prima facie obvious to optimize the ratio of the functional groups on the poly(organophosphazene), including the ratio of the hydrophobic and hydrophilic groups that control the lower critical solution temperature (LCST) (Ahn et al. teaching “only hydrophobic IleOET and hydrophilic PEG dominate the temperature responding property.” (p. 2412, col. 2, lines 4-5), and the beta-cyclodextrin controlling the drug loading and release property (per Zhang et al., discussed above)(instant claim 2).
	Bellocq et al. teaches a transferrin-PEG-adamantine conjugate (host) for cyclodextrin (guest) (see whole document). Bellocq et al. teaches that “Transferrin is a well-studied ligand for tumor targeting due to upregulation of transferrin receptors in numerous cancer cell types. Here, we report the development of a transferrin-modified, cyclodextrin polymer-based gene delivery system. The delivery system is comprised of a nanoparticle (formed by condensation of a cyclodextrin polycation with nucleic acid) that is surface-modified to display poly(ethylene glycol) (PEG) for increasing stability in biological fluids and transferrin for targeting of cancer cells that express transferrin receptor. A transferrin-PEG-adamantane conjugate is synthesized for nanoparticle modification. The transferrin conjugate retains high receptor binding and self-assembles with the nanoparticles by adamantane (host) and particle surface cyclodextrin (guest) inclusion complex formation.” (abstract).
	Bellocq et al. teaches that: “We have developed a cyclodextrin-based polymer delivery system that has the potential of being used for systemic nucleic acid delivery. The delivery system consists of two components. The first component is a cyclodextrin-containing polycation that is used for nucleic acid condensation into nanoparticles, and the second component is an adamantane-terminated modifier for stabilizing the particles in order to (i) minimize interactions with plasma and (ii) target cell surface receptors. The specific ligands contained in the second component mediate cell targeting specificity, e.g., Tf ligands for cells with Tf-R. The two components self-assemble with nucleic acids to form stable and uniform sub-100 nm particles. The modular design of this delivery system allows each component to be synthesized and characterized separately.” (paragraph bridging pp. 1122-1123). And further that: “Here, we investigate the synthesis of transferrin-poly-(ethylene glycol)-adamantane (Tf-PEG-AD) conjugates (second component of the delivery system) and their use in formulating a complete delivery system for systemic application.” (p. 1123, col. 1, first full paragraph).
	Goodson et al. teaches PEGylated recombinant interleukin-2, and that: “Modification of rIL-2 with monomethoxy polyethylene glycol (PEG) dramatically enhances its solubility as well as extending its in vivo half-life; thereby making it a very potent drug in murine tumor models.” (see whole document, particularly p. 343, col. 1, first paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a biodegradable and thermosensitive poly(organophosphazene) hydrogel with a functional groups and the use thereof for delivery of bioactive substances, the functional groups including L-isoleucine, and α-Amino-ω-Methoxy-Poly(ethylene glycol), and cyclodextrin, the bioactive species being interleukin-2 (IL-2), suggested by SONG and Ahn et al., and further to modify the interleukin-2 by PEGylation, as suggested by Goodson et al., and further to produce a protein-PEG-adamantane conjugate as suggested by Bellocq et al., in order to increase IL-2 loading and prolonged release as suggested by Zhang et al. (“The beta-CD component in the hydrogel is expected to increase the amount of the loaded drug by inclusion interaction and to prolong the releasing time.”).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-4, 6, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of USPN’s 8,075,916 (hereafter ‘916)(claims 1-26) and 8,313,771 (hereafter ‘771)(claims 1-14 & 20-23) in view of Ahn et al. (“Ion and pH Effect on the Lower Critical Solution Temperature Phase Behavior in Neutral and Acidic Poly(organophosphazene) Counterparts,” 2009, ACS; Langmuir, Vol. 25, pp. 2407-2418); Zhang et al. (“Preparation and Characterization of Novel Temperature Sensitive Poly(N-isopropylacrylamide-c-acryloyl beta-cyclodextrin) Hydrogels with Fast Shrinking Kinetics,” 2004, WILEY-VCH; Macromolecular Chemistry and Physics, Vol. 205, pp. 107-113); Bellocq et al. (“Transferrin-Containing, Cyclodextrin Polymer-Based Particles for Tumor-Targeted Gene Delivery,” 2003; ACS; Bioconjugate Chemistry, Vol. 14, pp. 1122-1132); and Goodson et al. (“Site-Directed PEGylation of Recombinant Interleukin-2 at its Glycosylation site,” 1990, NPG; Nature Biotechnology, Vol. 8, pp. 343-346).
	Instant claim 1 is discussed above.
	Claim 1 of ‘916 is directed at a poly(organophasphazene) of formula 1a (see Patent claim) includes cyclodextrin (col. 52, line 8; col. 53, line 12; col. 57, line 2 & col. 58, line 2), and includes aminomethoxypropylene glycol as well as isoleucine (claim 3). Claims of ‘916 also recite interleukin-2 as a bioactive substance (col. 7, line 27; and col. 58, line 37).
	Claim 1 of ‘771 is directed at a polyphosphazene and a hydrogel thereof (claim 9), the polyphosphazene polymer of chemical formula 1 includes cyclodextrin (col. 52, line 8; col. 53, line 12; col. 57, line 2 & col. 58, line 2), and includes aminomethoxypropylene glycol as well as isoleucine (claims 3 & 26). 
	The difference between the instantly rejected claims and the claims of ‘916 and ‘771 is that the claims of ‘916 and ‘771 do not expressly claim a specific embodiment with the poly(organophosphazene) including each of aminomethoxypropylene glycol as well as isoleucine and cyclodextrin, or a Protein-PEG-Adamantine for complexation with the cyclodextrin.
	Ahn et al. teaching the same subject matter and specifying polyphosphazene substituted with the hydrophobic amino acids L-isoleucine, and the hydrophilic polymers α-Amino-ω-Methoxy-Poly(ethylene glycol), as discussed above and incorporated herein by reference.
	Zhang et al. teaches a novel thermosensitive poly(N-isopropylacrylamide-co-acryloyl beta-cyclodextrin) (P(NIPA-co-A-CD) hydrogels, and the expectation of increased drug loading and prolonged release time, as discussed above and incorporated herein by reference.
	Bellocq et al. teaches a cyclodextrin-based polymer delivery system including a Protein-PEG-Adamantane conjugated for complexation with a cyclodextrin based polymer, as discussed above and incorporated herein by reference.
	Goodson et al. teaches recombinant interleukin-2 modified by PEG (i.e. PEGylated Il-2) to improved circulation time, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘916 and/or ‘771 because the claims of the cited Patents each include claims directed at thermosensitive polyphosphazene polymers for drug delivery, the polyphosphazene polymers including cyclodextrin. The skilled artisan would have been motivated to modify the claims of ‘916 and/or ‘771  and produce the instantly rejected claim because the inclusion complex of a polyphosphazene including cyclodextrin and a Protein-PEG-Adamantine would have been expected to improve drug loading and release. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the formation of Protein-PEG-Adamantine was disclosed in the prior art, and it would have required no more than an ordinary level of skill in the art to include the cyclodextrin in the polyphosphazene polymers of claims of ‘916 and/or ‘771.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TRICHE (US 2007/0202076-A1) is cited as teaching transferrin-PEG-adamantine and cyclodextrin polycations to form nanoparticles for drug/gene delivery (see whole document).
	Claims 1-4, 6, 18 and 19 are pending and have been examined on the merits. Claim 1 is objected to; Claims 1-4, 6, 18 and 19 are rejected under 35 U.S.C. 112(a); Claims 1-4, 6, 18 and 19 are rejected under 35 U.S.C. 112(b); Claims 1-4, 6, 18 and 19 are rejected under 35 U.S.C. 103; and Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of USPN’s 8,075,916 and 8,313,771. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                    /TIGABU KASSA/                                                                            Primary Examiner, Art Unit 1619